DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021, 10/22/2021 and 11/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
The common ownerships regarding US 2021/0313186, US 2021/0351030, WO 2021/020040, WO 2021/020041, WO 2021/044724 and WO 2021/162083 filed on 3/22/2022 are considered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Michael D. Kaminski (RN: 32,904) on 3/22/2022.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 20, lines 1-2, change the term of “any one of claims 14 to 18” to: --claim 14--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "preparing a treatment object that includes an etching target having a surface to be etched comprising a conductive group III nitride and a region to be etched located on the surface to be etched, a conductive member that is provided so as to be in contact with at least a portion of a surface of a conductive region of the etching target that is electrically connected to the region to be etched, and a mask formed on the surface to be etched and comprising a non-conductive material; and etching the group III nitride that constitutes the region to be etched by immersing the treatment object in an alkaline or acidic etching solution containing peroxodisulfate ions as an oxidizing agent that accepts electrons, and irradiating the surface to be etched with light through the etching solution in a state where the region to be etched and the conductive member are in contact with the etching solution, wherein an edge that defines the region to be etched is constituted by an edge of the mask without including an edge of the conductive member" as recited in claim 1, “an etching target having a surface to be etched comprising a conductive group III nitride and a region to be etched located on the surface to be etched; a conductive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/22/2022